Exhibit UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK DEBORAH DONOGHUE, Plaintiff, - against - CSX CORPORATION, et al. Defendants, Civil Action No. 08 Civil 9252 (MGC) PRELIMINARY ORDER IN CONNECTION WITH SETTLEMENT PROCEEDINGS WHEREAS, on December 16, 2008, the parties to the above-captioned action (the “Action”) entered into a Stipulation of Settlement (the “Stipulation” or the “Settlement”) which has been submitted for review and which, together with the exhibits thereto, sets forth the terms and conditions for the proposed settlement of the Action and all claims in the Amended Complaint and dismissal of the Amended Complaint on the merits and with prejudice, upon the terms and conditions set forth in the Stipulation; and the Court having read and considered the Stipulation and the accompanying documents; and the parties to the Stipulation having consented to the entry of this Order; and all capitalized terms used herein having the meanings defined in the Stipulation, NOW
